Citation Nr: 9902245	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for right lower 
extremity peripheral neuropathy, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for left lower 
extremity peripheral neuropathy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945. 

This appeal to the Board of Veterans Appeals (Board) arises 
from a rating decision in September 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for left and right 
lower extremity peripheral neuropathy and assigned a 20 
percent rating.

The Board notes that the veteran was scheduled to appear and 
testify at a personal hearing, by videoconference technique, 
before the undersigned acting member of the Board on July 28, 
1998.  He failed to report for that hearing and, in a 
statement received at the Board on August 17, 1998, said that 
he did not wish to appear at a personal hearing and that he 
wished for the Board to consider his case on the evidence of 
the record.  The Board therefore finds that the veteran has 
withdrawn his request for a hearing, pursuant to 38 C.F.R. 
§ 20.702(e) (1998), and the Board will proceed with appellate 
review. 


FINDINGS OF FACT

1.  Right lower extremity peripheral neuropathy is primarily 
manifested by lower extremity weakness, clinical findings of 
atrophy, skin changes, loss of deep tendon reflexes, 
decreased coordination, and alteration of gait pattern and 
mobility; the disability is productive of symptomatology 
analogous to moderate-to-severe incomplete paralysis of the 
external popliteal nerve. 

2.  Left lower extremity peripheral neuropathy is primarily 
manifested by lower extremity weakness, clinical findings of 
atrophy, skin changes, loss of deep tendon reflexes, 
decreased coordination, and alteration of gait pattern and 
mobility; the disability is productive of symptomatology 
analogous to moderate-to-severe incomplete paralysis of the 
external popliteal nerve. 


CONCLUSIONS OF LAW

1. The schedular criteria for a 30 percent evaluation for 
right lower extremity peripheral neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8521 (1998). 

2. The schedular criteria for a 30 percent evaluation for 
left lower extremity peripheral neuropathy have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8521. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims for increased compensation that are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims that are plausible.  The United States Court 
of Veterans Appeals (Court) has held that an allegation that 
a service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  Diagnostic Code 8521 provides that 
for moderate incomplete paralysis of the external popliteal 
nerve, a 20 percent rating is warranted; for severe 
incomplete paralysis, a 30 percent rating is warranted; and a 
40 percent rating requires complete paralysis.  38 C.F.R. 
§ 4.124a. 

By application dated in February 1997, the veteran requested 
service connection for right and left lower extremity 
peripheral neuropathies.  Effective to February 1997, service 
connection was established for those disabilities, and a 20 
percent rating was assigned for each.  The veteran contends 
that his right and left lower extremity peripheral 
neuropathies have continually progressed to the extent that 
they are more severely disabling than the currently assigned 
20 percent ratings reflect.  

The evidence of record reflects that in 1989 the veteran 
presented to a private physician with a history of numbness 
of his feet which began during service, and had experienced 
some incoordination of his legs for many years.  Nerve 
conduction studies in 1989 revealed right and left peroneal 
nerve neuropathy (demyelinating) and other neuropathy of the 
lower extremities.  

During a VA peripheral nerves examination in June 1997, the 
veteran reported that his condition had not improved and 
complained that his legs felt tired all the time, that he had 
a tingling sensation in his legs and feet, and an aching pain 
in his calf and leg muscles, and that he could not walk for 
more than 100 feet because of the weakness.  The resulting 
diagnosis was mixed peripheral neuropathy, which was causing 
moderate-to-severe disability.  

An October 1997 examination report by a private specialist in 
physical medicine and rehabilitation indicated that the 
veteran presented with complaints of progressive weakness and 
deterioration of his functional mobility and functional 
activities and complained of frequent fatigue and tiredness.  
Range of motion testing revealed generalized atrophy 
involving the distal muscle group, namely the anterior and 
posterior tibial groups, as well as the peronei and 
gastrocnemius muscles.  Also noted were atrophic skin changes 
distally in a stocking distribution with noted sclerotic 
changes associated with vascular ischemia and some weakness 
in the distal muscle group.  Testing results were summarized 
as showing mild-to-moderate limitation associated with 
decreased balance and coordination, associated with 
neuropathy, with the diminished sensation and with noted 
decreased coordination and stamina.  The impression included 
progressive polyperipheral neuropathy involving both axonal 
and demyelination changes, and alteration of gait pattern and 
mobility due to polyperipheral neuropathy.  

During a VA peripheral nerves examination in December 1997, 
the veteran reported worsening weakness and numbness in the 
lower extremities since the July 1997 VA examination by the 
same examiner.  The resulting diagnosis was progressive mixed 
(motor and sensory) peripheral polyneuropathy.  As part of 
the diagnosis, the examiner stated that, since the previous 
VA examination in July 1997, there had been an objective 
deterioration in the veterans functional status, which was 
currently causing moderate-to-severe disability. 

The Board is of the opinion that the disability picture 
presented by the recent clinical findings more nearly 
approximate severe incomplete paralysis of the external 
popliteal nerve, as reflected in the rating criteria under 
Diagnostic Code 8521.  The Board finds it especially 
significant that the VA examiner, in December 1997, noted an 
objective deterioration since the previous June 1997 VA 
examination just a few month earlier and characterized the 
veterans peripheral neuropathy as moderate-to-severe in 
degree.  Therefore, the Board finds that a 30 percent rating 
is warranted for both right and left peripheral neuropathy.  
See 38 C.F.R. §§ 3.102, 4.7, 4.124a.  That is the maximum 
schedular rating for incomplete paralysis of the external 
popliteal nerve.  As the evidence does not demonstrate that 
the veteran has complete paralysis of the lower extremities, 
the criteria for an evaluation in excess of 30 percent are 
not met.  See 38 C.F.R. § 4.124a.  

Furthermore, although the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
relate to functional loss due to pain, weakness or other 
musculoskeletal pathology, Diagnostic Code 8521 sets forth 
criteria which specifically include weakened movement, loss 
of feeling, and loss of motion.  Therefore, ratings in excess 
of 30 percent, under those regulations, are not in order.


ORDER

An evaluation of 30 percent for service-connected right lower 
extremity peripheral neuropathy is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

An evaluation of 30 percent for service-connected left lower 
extremity peripheral neuropathy is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
